Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP-2009-128100 (Oda et al), please see translation in view of Georgeson et al- US Pub 2002/0017140.  As to claim 1,  Oda et al disclose a method for scanning a filleted join region which connects a spar (m) to a skin (f1 and f1 planes of material to be inspected such as a wing), by placing a first mobile platform (holder 1) inside the wing structure with some wheels (rollers 13) in contact with a web surface (f2) and other wheels (rollers 14) in contact with an internal surface of the skin (f1) and with a sensor (probe 4) in a position proximate to the filleted region and the probe being held by pivotable assembly (holding hand 29 can pivot the body 10 in axial direction R3) of the body 10 having a topple pivot (shaft 29b) that is translatable along a line (z direction arrow of fig. 6) that is normal to a sweep pivot axis (at 29a) and having a plurality of surface followers (rollers 5) that are rotatable about respective axes which are parallel to the sweep pivot axis (see figs. 9 and 10 and shaft 50), the first mobile platform travelling along a path substantially parallel to the join region (see figs. 3 and 4),  and causing the pivotable assembly to oscillate about the sweep pivot axis through a range of sweep angles (see fig. 14) so that surface followers (rollers 5) of the pivotable assembly roll across the filleted region (see fig. 14), and controlling the sensor so that it directs ultrasound toward the filleted region (phased ultrasound array probe with ultrasound beams a), and urging slidable subassembly (holder 12) of body 10 with urging unit 3 towards the filleted region that is connected to the topple pivot (29b) of the pivotable assembly that holds the sensor to cause the surface followers to contact the filleted region during oscillation of the pivotable assembly, see fig. 6 and 7 showing oscillation, contact and urging, and performing the steps concurrently ( note par[42] et seq regarding the positioning and scanning of concurrent steps with a controller) see figs. 1-16 and translation par[3] et seq.  Further, it is noted that Oda et al lack a specific teaching for a first and second motor for the scanning actions.  In a related prior art device, Georgeson et al disclose ultrasonic scanning aerospace structures such as spars of wings and further employs motors 13 which produce the scanning locations relative to the part, see par[30] where such robotic translation is a significant improvement over hand held inspection.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have included motors to perform the movements of the scanner since Georgeson et al disclose that the usage of motors allows for automated scanning and is a significant improvement over hand-controlled scanners.  As to claim 2, note par[42].  As to claim 3, Oda et al disclose a phased ultrasonic array and further usage of a linear array is considered a matter of design choice of known ultrasonic arrays.  As to claims 3-4, note the fig. 12 depiction.  As to claims 6-7, usage of a sawtooth path or velocity etc is considered an obvious matter of design choice that would have been obvious to one of ordinary skill in the art at the time of invention based on the flaw being detected as well as the level of detection being desired.  As to claim 8, note position sensors 25b as well as par [42 et seq]. As to claim 11, note that a wing box is inspected, see par[3].  As to claim 21, note figs. 6-7 showing the holding hand 29 is pivotably coupled to an end of a telescoping pressure slide forming part of holder 12, see also pressure actuator  or biasing mechanism 11a.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11 and 21 have been considered but are moot because the new ground of rejection. Further, it is noted that roller 5 does roll across the region where “across” is not a specified region.  Also, it is noted that there is no claim languagereciting rotating or sweeping “relative to the part being inspected”.  Finally, the axes of the rollers 14 and 15 are irrelevant as they are the wheels and roller 5 is the surface follower. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861          

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861